 Case 2:17-cr-00014-JPJ Document 90 Filed 06/08/20 Page 1 of 7 Pageid#: 415




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION

UNITED STATES OF AMERICA                        )
                                                )
                                                )    Case No. 2:17CR00014-002
                                                )
v.                                              )             OPINION
                                                )
KAMAL QAZAH,                                    )    By: James P. Jones
                                                )    United States District Judge
                  Defendant.                    )

      Zachary T. Lee, Assistant United States Attorney, Abingdon, Virginia, for
United States; Kamal Qazah, Defendant Pro Se.

      The defendant, Kamal Qazah, proceeding pro se, has filed a motion seeking

relief under 28 U.S.C. § 2255. The United States has filed a motion to dismiss, to

which the movant has responded. For the reasons stated, I will grant the motion to

dismiss and dismiss the § 2255 motion.

      The defendant pled guilty to Counts One and Three of the Indictment on

August 29, 2017, without the benefit of a plea agreement. Count One charged the

defendant with conspiring to escape from a federal penal institution, in violation of

18 U.S.C. § 371, and Count Three charged the defendant with escape from a federal

penal institution, in violation of 18 U.S.C. § 751(a). Qazah was sentenced by this

court on November 28, 2017, to 60 months imprisonment on each count, to run

concurrently. This sentence was a variance above the advisory guideline range of
 Case 2:17-cr-00014-JPJ Document 90 Filed 06/08/20 Page 2 of 7 Pageid#: 416




12 to 18 months. Qazah’s appeal was unsuccessful. United States v. Qazah, 731 F.

App’x 221 (4th Cir. 2018) (unpublished).

       In his § 2255 motion, the defendant contends that his counsel was ineffective

in two ways. In Ground One, Qazah asserts that his counsel was ineffective for

failing to challenge the conspiracy count and the substantive escape count as

multiplicitous, in violation of the Double Jeopardy Clause. In Ground Two, he

claims his counsel was ineffective for failing to challenge the sentence imposed by

the court as creating an unwarranted sentencing disparity.

       To state a viable § 2255 claim for relief, a defendant must prove: (1) that his

sentence was “imposed in violation of the Constitution or laws of the United States”;

(2) that “the court was without jurisdiction to impose such sentence”; or (3) that “the

sentence was in excess of the maximum authorized by law, or is otherwise subject

to collateral attack.” 28 U.S.C. § 2255(a). The movant bears the burden of proving

grounds for a collateral attack by a preponderance of the evidence. Miller v. United

States, 261 F.2d 546, 547 (4th Cir. 1958).1

       By forgoing an evidentiary hearing, I must view the facts presented in the

pleadings, evidence, and record in the light most favorable to the petitioner. United

States v. Poindexter, 492 F.3d 263, 267 (4th Cir. 2007). However, “allegations in a



       1
         I have omitted internal quotation marks, alterations, and citations throughout this
opinion, unless otherwise noted.
                                            -2-
 Case 2:17-cr-00014-JPJ Document 90 Filed 06/08/20 Page 3 of 7 Pageid#: 417




§ 2255 motion that directly contradict the petitioner’s sworn statements made during

a properly conducted Rule 11 colloquy are always palpably incredible and patently

frivolous or false.” United States v. Lemaster, 403 F.3d 216, 221 (4th Cir. 2005)

(holding that an evidentiary hearing is not necessary when the movant’s allegations,

viewed against the record of the plea hearing, are clearly incorrect). “[V]ague and

conclusory allegations contained in a § 2255 petition may be disposed of without

further investigation” by the Court. United States v. Dyess, 730 F3d 354, 359–60

(4th Cir. 2013).

      Criminal defendants have a Sixth Amendment right to effective legal

assistance.   Strickland v. Washington, 466 U.S. 668, 687 (1984).          Ineffective

assistance claims, however, are not lightly granted — “[t]he benchmark for judging

any claim of ineffectiveness must be whether counsel’s conduct so undermined the

proper functioning of the adversarial process that the [proceeding] cannot be relied

on as having produced a just result.” Id. at 686. To that end, a defendant must satisfy

a two-prong analysis showing both that counsel’s performance fell below an

objective standard of reasonableness and that the defendant was prejudiced by

counsel’s alleged deficient performance. Id. at 687. To satisfy the prejudice prong

of Strickland, a defendant must show that there is a reasonable probability that, but

for counsel’s unprofessional error, the outcome of the proceeding would have been

different. Id. at 694.


                                         -3-
 Case 2:17-cr-00014-JPJ Document 90 Filed 06/08/20 Page 4 of 7 Pageid#: 418




      A defendant who has pled guilty must demonstrate that, but for counsel’s

alleged error, there is a reasonable probability that he would not have pled guilty and

would have insisted on going to trial. Hill v. Lockhart, 474 U.S. 52, 59 (1985). “A

reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Strickland, 466 U.S. at 694. In the guilty plea context, a petitioner must

also “convince the court that a decision to reject the plea bargain would have been

rational under the circumstances.” Padilla v. Kentucky, 559 U.S. 356, 371–72

(2010).

      In Ground One of his § 2255 motion, Qazah asserts that his counsel should

have challenged the Indictment as multiplicitous because it included both a

conspiracy allegation and a substantive escape allegation. In essence, Qazah claims

that the substantive escape charge is “merely [a] lesser included offense[] of the

offense charged in Count 1 of the very same indictment.” 2255 Mem. in Supp. 8,

ECF No. 78-1. Qazah, therefore, alleges his Double Jeopardy rights were violated.

This is incorrect, because the conspiracy count includes the additional element that

the defendant agreed with another to pursue an escape; therefore, the two charges do

not include all of the same elements. Blockburger v. United States, 284 U.S. 299

(1932).




                                         -4-
 Case 2:17-cr-00014-JPJ Document 90 Filed 06/08/20 Page 5 of 7 Pageid#: 419




       In his reply, he also argues that the charges violate Wharton’s Rule.2 Yet this

argument has been rejected by the Fourth Circuit in similar circumstances. See, e.g.,

United States v. Ruhbayan, 406 F.3d 292, 300 (4th Cir. 2005) (rejecting invocation

of Wharton’s Rule in a witness tampering and perjury conspiracy because the

immediate consequences of defendants’ witness tampering and subornation of

perjury crimes fell on society at large and on the criminal justice system itself, rather

than on the defendants only); United States v. Rashwan, 328 F.3d 160, 164 (4th Cir.

2003) (holding that Wharton’s Rule “does not apply where, as here, a crime is

capable of being committed by one person”). As in Ruhbayan, the immediate

consequences of Qazah’s escape fell on society at large, and on the criminal justice

system itself, because law enforcement expended time and resources to locate him

in a foreign county and bring him back to the district to complete his sentence. And

like Rashwan, the process of planning and effectuating an escape does not require




       2
          Wharton’s Rule is a judicially crafted exception to the general principle that
conspiracy and a substantive offense are separate crimes. This exception holds that the
government cannot charge an individual with both a substantive offense and a conspiracy
to carry out that offense when, by definition, it requires two or more people for its
commission, such as adultery. Iannelli v. United States, 420 U.S. 770, 782–83 (1975)
(observing that Wharton’s Rule is aimed at activities where “the immediate consequences
of the crime rest on the parties themselves rather than on society at large”). The broadly
formulated exception does not rest on principles of double jeopardy, see Pereira v. United
States, 347 U.S. 1, 11 (1954), but instead is a judicial presumption to be applied only in the
absence of legislative intent to the contrary.

                                            -5-
 Case 2:17-cr-00014-JPJ Document 90 Filed 06/08/20 Page 6 of 7 Pageid#: 420




more than one person. As a result, Qazah has failed to show that his counsel

committed any unprofessional error or that he was prejudiced by any such error, as

required by Strickland. I will, therefore, grant the government’s Motion to Dismiss

as to Ground One.

      In Ground Two of Qazah’s § 2255 Motion, he asserts that his counsel should

have challenged the length of his sentence because it allegedly created an

unwarranted sentencing disparity. The defendant already lost on this issue in his

direct appeal to the Fourth Circuit, in which he claimed his sentence was both

procedurally and substantively unreasonable. United States v. Qazah, 731 F. App’x

at 222. In addition, Qazah’s counsel argued before his sentencing against an upward

variance. His counsel argued that Qazah would be punished by being placed in a

higher security facility. His counsel also noted that he did not commit any violence

to escape. His counsel tried to lessen Qazah’s conduct by claiming that the defendant

merely wanted to return to his estranged family. Qazah’s counsel, therefore, did

challenge the upward variance from the guidelines before it was imposed; he simply

failed to convince me to adopt his argument.

      Second, the prosecutor advised Qazah during his guilty plea hearing, and

Qazah acknowledged, that Counts One and Three, respectively, had a maximum

sentence of up to five years imprisonment, a maximum fine of $250,000, and a

period of supervised release. I also advised Qazah that his guidelines range of


                                        -6-
 Case 2:17-cr-00014-JPJ Document 90 Filed 06/08/20 Page 7 of 7 Pageid#: 421




imprisonment would not be determined until later and that I had the authority to

impose a sentence that was more or less severe than the guidelines range. Qazah

indicated his understanding of these points. Finally, as I noted at his sentencing, the

context of Qazah’s escape warranted an upward variance. The government correctly

pointed out that Qazah’s escape was significantly different from most escape cases

that appear in this district. Qazah conspired with another prisoner to escape, he

walked away from a low-security prison camp, he managed to sneak across the

border to Mexico, he had forged foreign passports, he had cash on hand, and he had

booked tickets to escape to a third country. I found that both specific and general

deterrence was warranted given the defendant’s conduct, as well as the need to

protect the public. As such, the defendant has not shown, and cannot show,

unprofessional error by his counsel or prejudice as required by Strickland.

      For these reasons, the United States’ motion to dismiss will be granted and

the § 2255 motion will be dismissed. A separate final order will be entered herewith.

                                               ENTER: June 8, 2020

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                         -7-
